Name: Commission Regulation (EEC) No 343/93 of 16 February 1993 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: consumption;  trade policy;  cooperation policy;  marketing;  trade
 Date Published: nan

 No L 40/10 Official Journal of the European Communities 17. 2. 93 COMMISSION REGULATION (EEC) No 343/93 of 16 February 1993 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the applica ­ tion of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 3891 /92 (4), lays down in particular detailed rules for the tendering procedure ; Whereas, as a result of the introduction, in addition to the traditional intervention measures for adult bovine animals, of a new optional intervention scheme for light carcases, carcases weighing between 150 and 200 kilograms mays, under certain conditions, be presented for both schemes ; whereas application of the coefficients referred to in Article 15 (2) may lead to a higher price being paid for inferior qualities in cases where these are presented under the light carcase scheme and not the traditional interven ­ tion scheme ; whereas, in order to prevent such a situation arising, which would be contrary to the objectives pursued by the reform of the common agricultural policy, applica ­ tion of this provision to carcases weighing between 150 and 200 kilograms should be suspended ; HAS ADOPTED THIS REGULATION : Article 1 Article 15 (2) of Regulation (EEC) No 859/89 is hereby replaced by the following : *2. Where, under a tender procedure referred to in Article 6 of Regulation (EEC) No 805/68 , qualities other than the quality R 3 are taken over, the price paid to the successful tenderer shall be adjusted by applying to the quality purchased the conversion coef ­ ficient specified in Annex IV. However, this provision shall not apply to carcases weighing between 150 and 200 kilograms.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from the second invitation to tender of February 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 1993. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 18, 27. 1 . 1993, p. 1 . 0 OJ No L 91 , 4. 4. 1989, p. 5 . &lt;*) OJ No L 391 , 31 . 12. 1992, p. 57.